                Case 1:19-sw-06027-SKC Document 1 Filed 10/16/19 USDC Colorado Page 1 of 1


                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                                   District of Colorado

                     In the Matter of the Search of
   (Briefly describe the property to be searched or identify the person by name     )       Case No.       19-sw-6027-SKC
                                   and address)                                     )
                                                                                    )
 A single family house located at 5515 South Boulder Road                           )
 in Boulder, Colorado, 80303 in unincorporated Boulder                              )
 County described in more detail in Attachment A                                    )
                                                                                    )
                                                                                    )

                                              APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the State and District of Colorado               (identify the person or describe property to be searched and give its location):

          SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit
          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

          SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    X evidence of a crime;
                    X contraband, fruits of crime, or other items illegally possessed;
                    X property designed for use, intended for use, or used in committing a crime;
                          a person to be arrested or a person who is unlawfully restrained.

        The search is related to a violation of 18               U.S.C. § 844(h), 922, 1028A, 1343, 1344; 21 U.S.C. §§ 841(a)(1) and (b) and
843, and the application is based on these facts:

          X Continued on the attached affidavit, which is incorporated by reference.
               Delayed notice of      days (give exact ending date if more than 30 days:                                  ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                     s/Justin Stern                                            .
                                                                                                 Applicant’s signature

                                                                                        Justin Stern, FBI Special Agent
                                                                                                 Printed name and title

Sworn to before me and:                     signed in my presence.
                                            submitted, attested to, and acknowledged by reliable electronic means.

Date: 10/16/2019                                                                  ___________________________________________
                                                                                                 Judge’s signature

City and state:       Denver, CO                                                          Magistrate Judge S. Kato Crews
                                                                                   __________________________________________
                                                                                                 Printed name and title
